DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 4, 6-7, 9-10, and 14-19 of U.S. Patent No. U.S. Patent No. US 10,433,758 in view of “Kondo et al.,” US 6,628,978 (hereinadfter Kondo). 
Although, cl;aims ** of U.S. Patent No. US 10,433,758 does not recite “a temperature adjustment mechanism” as recited in instant application, “Kondo teaches that SQUID detector is held in a ultra low temperature condition to maintain a super conducting condition of the magnetism sensor (Col. 9 lines 56-64). 
Instant Application 15/715,591
Claims – 11/19/2019
U.S. Patent No. 10,433,578

1. A biological information measuring apparatus comprising:

a biomagnetism detector configured to detect biomagnetism of a subject, the biomagnetism detector including a temperature adjustment mechanism; and

a radiation detector configured to acquire emitted radiation as digital image data,

wherein the radiation detector is disposed between a measurement region of the subject and the biomagnetism detector.

2. The biological information measuring apparatus according to claim 1, wherein

the biomagnetism detector includes a plurality of magnetic sensors, and

the plurality of magnetic sensors are covered by an insulated container.

3. The biological information measuring apparatus according to claim 2, wherein the radiation detector is disposed outside the insulated container.

4. The biological information measuring apparatus according to claim 2, wherein the radiation detector is disposed inside the insulated container.

5. The biological information measuring apparatus according to claim 2, wherein the radiation detector is disposed inside a member of the insulated container.



    7. The biological information measuring apparatus according to claim 1, further comprising:
a radiation emitter configured to irradiate the subject with the radiation.


8. The biological information measuring apparatus according to claim 1, further comprising:
a controller configured to implement control such that power is not supplied to the radiation detector while the biomagnetism detector is detecting the biomagnetism.


















a radiation emitting unit configured to emit radiation to a subject;

a biomagnetic field detector configured to detect a biomagnetic field of the subject; and

a radiation sensitive material having sensitivity to the radiation, having enough size enough for enabling radiography of an examination target of the subject, and being nonmagnetic.
the radiation sensitive material being arranged between an examination region where the examination target of the subject is to be positioned and the biomagnetic field detector.

2.    (Currently Amended) The biological information measuring apparatus according to claim 1, wherein the biomagnetic field detector comprises;

a magnetic sensor configured to detect the biomagnetic field of the subject; and
a sensor container configured to contain the magnetic sensor,
the sensor container having a biomagnetic field detecting surface, the biomagnetic field detecting surface facing the examination region where the examination target of the subject is to be positioned, and
the radiation sensitive material being arranged over the biomagnetic field detecting surface.

4.    (Currently Amended) The biological information measuring apparatus according to any one of claims claim 1, wherein the radiation sensitive material is stored in a state where the radiation sensitive material is enclosed in a storage member, the storage member being nontransmissible of visible light and being nonmagnetic.


6.    (Currently Amended) The biological information measuring apparatus according to any one of claims claim 1, further comprising a nonmagnetic member covering the radiation sensitive material.

a position of the nonmagnetic member relative to the biomagnetic field detector being fixed, and

a radiation-nontransmissible and nonmagnetic marker being arranged on a surface of the nonmagnetic member opposite to a side of the biomagnetic field detector.

7.    (Currently Amended) The biological information measuring apparatus according to claim 1, further comprising:
a nonmagnetic member covering the radiation sensitive material and fixed at a position relative to the biomagnetic field detector and a positioning mechanism configured to specify the position of the radiation sensitive material relative to the nonmagnetic member.


9.    (New) The biological information measuring apparatus according to claim 2, wherein the radiation sensitive material is stored in a state where the radiation sensitive material is enclosed in a storage member, the storage member being nontransmissible of visible light and being nonmagnetic.

wherein the radiation sensitive material is stored in a state where the radiation sensitive material is enclosed in a storage member, the storage member being nontransmissible of visible light and being nonmagnetic.


14.    (New) The biological information measuring apparatus according to claim 2, further comprising a nonmagnetic member covering the radiation sensitive material,

a position of the nonmagnetic member relative to the biomagnetic field detector being fixed, and

a radiation-nontransmissible and nonmagnetic marker being arranged on a surface of the nonmagnetic member opposite to a side of the biomagnetic field detector.

15.    (New) The biological information measuring apparatus according to claim 3, further comprising a nonmagnetic member covering the radiation sensitive material,

a position of the nonmagnetic member relative to the biomagnetic field detector being fixed, and

a radiation-nontransmissible and nonmagnetic marker being arranged on a surface of the nonmagnetic member opposite to a side of the biomagnetic field detector.

16.    (New) The biological information measuring apparatus according to claim 4, further comprising a nonmagnetic member covering the radiation sensitive material,

a position of the nonmagnetic member relative to the biomagnetic field detector being fixed, and

a radiation-nontransmissible and nonmagnetic marker being arranged on a surface of the nonmagnetic member opposite to a side of the biomagnetic field detector.

17.    (New) The biological information measuring apparatus according to claim 2, further comprising:

a nonmagnetic member covering the radiation sensitive material and fixed at a position relative to the biomagnetic field detector; and a positioning mechanism configured to specify the position of the radiation sensitive material relative to the nonmagnetic member.

18.    (New) The biological information measuring apparatus according to claim 3, further comprising:

a nonmagnetic member covering the radiation sensitive material and fixed at a position relative to the biomagnetic field detector; and a positioning mechanism configured to specify the position of the radiation sensitive material relative to the nonmagnetic member.

19.    (New) The biological information measuring apparatus according to claim 4, further comprising:

a nonmagnetic member covering the radiation sensitive material and fixed at a position relative to the biomagnetic field detector; and a positioning mechanism configured to specify the position of the radiation sensitive material relative to the nonmagnetic member.




Regarding instant claim(s) 1-5, and 7-8, patented claim(s) 1-2, 4, 6-7, 9-10, and 14-19 of U.S. Patent No. US 10,433,758 set(s) forth the above-mapped limitations.
The patented claim(s) do/does not explicitly set forth the above-underlined limitations.
In an analogous SQUID magnetometer field of endeavor, Kondo makes obvious a temperature adjustment mechanism (discussed above in instant claim 1); the determining and the comparing steps being performed by the device (made obvious in view of Nair as discussed above in instant claim 17); determining, by the device, a trajectory between the distal portion and the surgical site (discussed above in instant claim 17); and outputting an indication of the trajectory  (discussed above in instant claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by patented claim(s) 1-2 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Kondo.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. employing and reconfiguring with cooling container) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed 

Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 7-8, and 16-19 of co-pending Application No. 16/337,258 in view of “Kondo et al.,” US 6,628,978 (hereinadfter Kondo). 
Instant Application 15/715,591
Claims – 11/19/2019
Co-ending 16/337,258
Claims – 03/27/2019

1. A biological information measuring apparatus comprising:

a biomagnetism detector configured to detect biomagnetism of a subject, the biomagnetism detector including a temperature adjustment mechanism; and

a radiation detector configured to acquire emitted radiation as digital image data,

wherein the radiation detector is disposed between a measurement region of the subject and the biomagnetism detector.


    7. The biological information measuring apparatus according to claim 1, further comprising:
a radiation emitter configured to irradiate the subject with the radiation.


8. The biological information measuring apparatus according to claim 1, further comprising:
a controller configured to implement control such that power is not supplied to the radiation detector while the biomagnetism detector is detecting the biomagnetism.


1.    (Original) A biometric information measuring device comprising:

a biomagnetism detection unit that can detect biomagnetism of a subject; and 
a radiation detection unit that can acquire an image corresponding to emitted radiation as digital image data generated by means of the supply of a power source,
 the radiation detection unit being disposed between a measuring region of the subject and the biomagnetism detection unit.

2.    (Original) The biometric information measuring device according to claim 1, further comprising a control unit that can perform control such that the radiation detection unit is not supplied with power while the biomagnetism detection unit is detecting biomagnetism.


7.    (Currently Amended) The biometric information measuring device according to claim 1, further comprising a radiation emission unit that irradiates the subject with radiation.

8.    (Currently Amended) The biometric information measuring device according to claim 1, wherein the biomagnetism detection unit includes a plurality of magnetic sensors that can detect biomagnetism of the subject under a normal temperature environment,


16.    (New) The biometric information measuring device according to claim 2, further comprising a radiation emission unit that irradiates the subject with radiation.

17.    (New) The biometric information measuring device according to claim 3, further comprising a radiation emission unit that irradiates the subject with radiation.

18.    (New) The biometric information measuring device according to claim 2, wherein the biomagnetism detection unit includes a plurality of magnetic sensors that can detect biomagnetism of the subject under a normal temperature environment.

19.    (New) The biometric information measuring device according to claim 3, wherein the biomagnetism detection unit includes a plurality of magnetic sensors that can detect biomagnetism of the subject under a normal temperature environment.


Regarding instant claim(s) 1, and 7-8, co-pending claims 1-2, 7-8, and 16-19   set(s) forth the above-mapped limitations.
The co-pending claim(s) do/does not explicitly set forth the above-underlined limitations.
In an analogous SQUID magnetometer field of endeavor, Kondo makes obvious a temperature adjustment mechanism (discussed above in instant claim 1); the determining and the comparing steps being performed by the device (made obvious in view of Nair as discussed above in instant claim 17); determining, by the device, a trajectory between the distal portion and the surgical site (discussed above in instant claim 17); and outputting an indication of the trajectory  (discussed above in instant claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by co-pending claim(s) 1-2, 7-8, and 16-19 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Kondo.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. employing and reconfiguring with cooling container) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to maintain super conducting condition 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a temperature adjustment mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a temperature adjustment mechanism” is interpreted as a cooling or heating devices and equivalent thereof, as described in instant specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 would be allowable if amended to overcome the rejection(s) under Double Patenting or file a Terminal Disclaimer set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Adachi et al.,” “A SQUID system for measurement of spinal cord evoked filed of supine subjects,” IEEE Transactions on Applied Superconductivity, Col. 19 No. 3, June 2009 pages 861-866, discloses “a biomagnetism detector,” (SQUID sensor array, 3rd paragraph, page 862), including a temperature adjustment mechanism (cryostat, col. 1 2nd paragraph – col. 2, page 863), a radiation detector (X-ray irradiator and an imaging plate cassette, column 2 2nd paragraph page 863). Adachi does teach configuration of SQUID sensor is disposed between the subject and the radiation detector, which is different from the claimed invention. 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “wherein the radiation detector is disposed between a measurement region 
Therefore, claim(s) 1-8 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793